Samuel Richard Rubin
FEDERAL PUBLIC DEFENDER
Miles Pope
FEDERAL DEFENDER SERVICES OF IDAHO
702 W. Idaho, Ste. 1000
Boise, Idaho 83702
Telephone: (208) 331-5500
Facsimile: (208) 331-5525

Attorneys for Defendant
RODOLFO AGUILAR-CHAVEZ


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO
                               (HONORABLE DAVID C. NYE)


UNITED STATES OF AMERICA, )                                           CR19-165-S-DCN
                          )
         Plaintiff,       )
                          )                                           Response to Government’s
    vs.                   )                                           Motion to Introduce 404(b)
                          )                                           Evidence
RODOLFO AGUILAR-CHAVEZ )
                          )
         Defendant.       )
                          )

                                                            Introduction

      The government has given notice that it intends to introduce evidence of

four alleged prior bad acts at Mr. Aguilar’s trial. The government wants to

introduce evidence that Mr. Aguilar has had contact with policemen on various

occasions—June 21, 2002; on July 25, 2003; and on April 22, 2019. It also wants




     Motion to Exclude Evidence Offered under Rule 404(b)       -1-
to introduce evidence that Mr. Aguilar falsely attested to having been a lawful

permanent resident in the United States on a form I-9 in 2006.

      This Court should exclude all of this evidence. The government’s claim

that evidence of Mr. Aguilar’s police contacts is admissible because those

contacts are “inextricably intertwined” with the illegal reentry charge in this

case is meritless, as is the government’s contention that the alleged false

attestation in 2006 is admissible under Federal Rule of Evidence 404(b).

                                                             Background

      Mr. Aguilar has been in the United States since he was a juvenile. He

has a loving family whom he supports here. And his overarching goal is to find

some pathway to be able to continue contributing to this country and providing

for his family.

      On May 14, 2019, the government charged Mr. Aguilar with one count of

illegal reentry (ECF No. 1). After Mr. Aguilar identified a plausible defense to

this charge—and, in consultation with counsel, decided to defend against it in

the hopes of leveraging that defense into potential immigration relief—the

government filed a superseding indictment, charging Mr. Aguilar with both

illegal reentry (as charged in the original indictment) and having made a false

attestation on an I-9 form, so that he could work (ECF No. 19).

      Mr. Aguilar has now filed a motion to dismiss the illegal reentry count,

a motion to sever that count from the false attestation count, and a motion to

      Motion to Exclude Evidence Offered under Rule 404(b)       -2-
exclude various statements law enforcement obtained from him in violation of

his Miranda rights (ECF No. 25, 26, 27).

      The government, for its part, asks the Court to allow it to introduce

various other acts allegedly committed by Mr. Aguilar—but unnecessary to

prosecuting the actual charges he faces. In particular, the government seeks

to introduce evidence that Mr. Aguilar has had police contacts at three

separate occasions in the past, and that, on one of those occasions, he used an

alias (ECF No. 43 at 2, 11-15). Additionally, attempting to circumvent the

applicable statute of limitations,1 the government seeks to introduce evidence

that Mr. Aguilar made a false attestation on a form I-9 in 2006—contending

that this evidence is admissible under rule 404(b) of the Federal Rules of

Evidence (ECF No. 43 at 2, 8-11).

      For the reasons stated below, the government must not be allowed to

introduce this evidence. It serves no valid purpose, and, even if it did, its

prejudicial effect and the risk of confusion it carries with it substantially

outweighs whatever probative value it might possess.

                                                            Argument

   A. The evidence related to Mr. Aguilar’s police contacts is
      inadmissible.
      Claiming that it is “inextricably intertwined” with the illegal reentry



      1   See 18 U.S.C. § 3282.

     Motion to Exclude Evidence Offered under Rule 404(b)      -3-
charge, the government seeks to introduce evidence of Mr. Aguilar’s contacts

with police on three separate occasions: 1) June 21, 2002 (when he allegedly

told Jerome policeman that his name was “Roberto Villa-Gomez”); 2) July 25,

2003 (when he had contact with Gooding County police); and 3) April 22, 2019

(the police contact that led to his arrest in this case).

      It is obvious that a defendant’s contacts with the police has the potential

to inflame the jury or cause them to impermissibly speculate about whether

the defendant has committed other crimes. It is less obvious how contact with

the police has anything to do with the elements of illegal reentry. Evidence of

police contact is unnecessary to establish any of that crime’s elements. Police

contact has nothing to do with a person’s alienage. It has nothing to do with

whether a person has been removed in the past. It has nothing to do with

whether they had permission to be in the United States when they were found

here. And it is unnecessary to establish that they were found in the United

States following a removal.

      The government says otherwise, adducing shifting rationales for each

police contact evidence of which it wants to introduce. It says the police contact

on June 21, 2002 needs to be introduced “in order to explain to the jury how

immigration officials learned of the Defendant’s unlawful presence in the

country” (ECF No. 43 at 11). The July 25, 2003 contact is supposed to be

necessary “to explain how immigration officials became aware that the

      Motion to Exclude Evidence Offered under Rule 404(b)   -4-
Defendant was in the United States after the voluntary departure deadline

and why they sought a warrant of removal” (ECF No. 43 at 13). And the April

22, 2019 contact is necessary to “explain how, and where, immigration officials

located the Defendant,” to explain “fingerprint evidence” the government plans

to introduce, to explain how the government obtained a “Mexican Consulate”

card that it supposedly obtained, and, generally, “to accurate portray the

events as they occurred” (ECF No. 43 at 14-15). These rationales, the

government contends, establish that each of these police contacts is

“inextricably intertwined” with the illegal reentry allegations.

      The government is wrong. The “inextricable intertwinement” doctrine is

a disfavored mechanism by which the government can introduce other-acts

evidence without satisfying the prerequisites of rule 404(b). It permits the

introduction of other-acts evidence only if those acts 1) “constitute a part of the

transaction that serves as the basis for the criminal charge” or 2) are “necessary

. . . in order to permit the prosecutor to offer a coherent and comprehensible

story regarding the commission of the crime.” United States v. Loftis, 843 F.3d

1173 (9th Cir. 2016) (emphasis added).

      The Ninth Circuit has cautioned that the inextricable intertwinement

doctrine “should be applied narrowly.” United States v. Hill, 953 F.2d 452, 457

n.1 (9th Cir. 1991). This is because the doctrine is too easily used as an end-

run around the Federal Rules of Evidence. As the Seventh Circuit has

     Motion to Exclude Evidence Offered under Rule 404(b)   -5-
explained, “[i]f evidence is not direct evidence of the crime itself, it is usually

propensity evidence simply disguised as inextricable intertwinement evidence,

and is therefore improper[.]” United States v. Gorman, 613 F.3d 711, 718-19

(7th Cir. 2010).

      Here, none of the police contacts the government seeks to introduce—or

the evidence related to them—satisfies the inextricable-intertwinement

doctrine. Those contacts plainly do not “constitute a part of the transaction

that serves as the basis for the [illegal reentry] charge,” as the crime of illegal

reentry simply does not encompass police contacts of any sort. Loftis, 843 F.3d

at 1178. The government does not contend otherwise.

      Nor is it “necessary” for the government to introduce evidence of these

police contacts to “offer a coherent and comprehensible story regarding the

commission of the crime.” Id. The government says it needs to introduce

evidence of Mr. Aguilar’s police contact in 2002 to explain how immigration

officials first learned he was in the country. But this is not any part of the crime

of illegal reentry nor is it essential to an illegal reentry narrative. To explain

how Mr. Aguilar was first located in the United States, the government need

only introduce evidence that, during the course of an immigration-related

investigation, immigration authorities located Mr. Aguilar in the District of

Idaho. This is a perfectly coherent and comprehensible narrative.




      Motion to Exclude Evidence Offered under Rule 404(b)   -6-
      Nor does the government need to introduce evidence of Mr. Aguilar’s

contact with the police in 2003. The government says this evidence is necessary

“to explain how immigration officials became aware that the Defendant was in

the United States after the voluntary departure deadline and why they sought

a warrant of removal” (ECF No. 43 at 13). But the government doesn’t need to

explain this. For purposes of proving the crime of illegal reentry, all that

matters is that Mr. Aguilar was physically removed from the U.S. “[T]he

reasons for [a person’s] deportation are not necessary to completing the story

of the crime with which he is charged: illegal reentry.” United States v.

Simpson, 929 F. Supp. 2d 177, 199 (E.D.N.Y. 2013). Why Mr. Aguilar was

removed, and how he was found, are simply irrelevant. The coherent narrative

of an illegal reentry trial is told by the removal-related documents—not

extraneous police reports.

      Finally, the government should not be allowed to introduce evidence of

Mr. Aguilar’s police contact in 2019. The government says this contact is

necessary to explain how immigration authorities located Mr. Aguilar in the

United States, how they came into possession of Mr. Aguilar’s Mexican

Consulate card, and how they acquired fingerprints of Mr. Aguilar. But the

government can tell a perfectly coherent story about all of this—to the extent

it is admissible—without mentioning an antecedent arrest by the Jerome

police. Just like with any evidence of how the government originally located

     Motion to Exclude Evidence Offered under Rule 404(b)   -7-
Mr. Aguilar in the United States, the government can simply elicit testimony

that immigration officials encountered Mr. Aguilar during an immigration

investigation and that they obtained the fingerprint and consulate card

evidence—to the extent it is admissible—in the routine course of that

investigation.

      The government should be precluded from introducing Mr. Aguilar’s

police contacts under the guise of inextricable intertwinement. Notably, that

evidence would also inflame the passions of the jury, which could not help but

speculate that Mr. Aguilar is an inveterate criminal—and could not help but

convict him based on evidence that he provided an alias to the police—based

on the evidence the government seeks to introduce. See Fed. R. Evid. 403.

   B. The evidence related to Mr. Aguilar’s alleged 2006 false
      attestation on a form I-9 is also inadmissible.

      The government also seeks to introduce evidence that Mr. Aguilar made

a false attestation on a form I-9 in 2006, claiming that, under rule 404(b) of the

Federal Rules of Evidence, this evidence is admissible in its case-in-chief “to

prove knowledge, intent, and absence of mistake or accident” (ECF No. 43 at

8). The government is wrong.

      Rule 404(b) of the Federal Rules of Evidence provides that “[e]vidence of

a crime, wrong, or other act is not admissible to prove a person’s character in

order to show that on a particular occasion the person acted in accordance with



     Motion to Exclude Evidence Offered under Rule 404(b)   -8-
[that] character.” This rule “reflects the revered and longstanding policy that,

under our system of justice, an accused is tried for what he did, not who he is.”

United States v. Caldwell, 760 F.3d 267, 276 (3d Cir. 2014); see United States

v. Derington, 229 F.3d 1243, 1247 (9th Cir. 2000); see also Michelson v. United

States, 335 U.S. 469, 475–76 (1948) (rule 404(b) helps ensure government

cannot prejudice jury by presenting evidence that a defendant is somehow a

“bad person”). Rule 404(b) embodies the general understanding that “prior

offense evidence is generally more prejudicial than probative.” And it thus

imposes on the government a “burden to explain each proper purpose for which

it seeks to introduce the evidence, to present a propensity-free chain of

inferences supporting each purpose, and to establish that such evidence is

relevant, necessary, reliable, and not unduly prejudicial.” United States v.

Hall, 858 F.3d 254, 277 (4th Cir. 2017). Crucially, as the government concedes,

evidence of other acts is not admissible if those acts are “too remote in time.”

United States v. Bracy, 67 F.3d 1421, 1432 (9th Cir. 1995).

      Under this framework, the government cannot carry its burden to show

that allegations regarding a 2006 false attestation on an I-9 are admissible.

First, boiled down, the government’s request to introduce this evidence is

ultimately just an attempt to prove that Mr. Aguilar committed the crime

charged in count II in the past, so he likely did it again. This is mere propensity

evidence and is therefore inadmissible.

     Motion to Exclude Evidence Offered under Rule 404(b)   -9-
      Second, admitting the allegations regarding Mr. Aguilar’s false

attestation in 2006 are would be unduly prejudicial and create an unacceptable

risk of confusing the jury. Allowing the government to introduce evidence of

the 2006 alleged false attestation would wreak havoc on this trial. Admitting

that evidence would transform this trial into a trial on not one allegation of a

false attestation, but two. If the government can introduce evidence that Mr.

Aguilar made a false attestation in 2006, then Mr. Aguilar would have to be

able to mount a defense to these allegations. He would need to be able to put

on evidence concerning whether he made the false attestation, whether he

knew he was making a false statement on a federal employment document on

that occasion, what his employer in 2006 told him about the form, and a host

of other issues related to the 2006 allegations. This would create an

unacceptable risk of jury confusion and undue prejudice.

      Third, the evidence the government seeks to admit is too remote in time

to be admissible. Indeed, the government’s attempt to introduce allegations

from 2006 is nothing more than an effort to make an end-run around the

statute of limitations. Congress crafts its statutes of limitations with a careful

eye toward ensuring that a defendant will not be prejudiced by being tried at

a time when memories have faded and the precise facts and circumstances

surrounding a charge have been lost to memory. See Toussie v. United States,

397 U.S. 112, 114-15 (1970) (point of statute of limitations is “to protect

     Motion to Exclude Evidence Offered under Rule 404(b)   -10-
individuals from having to defend themselves against charges when the basic

facts may have become obscured by the passage of time”). Permitting the

government to introduce evidence that Mr. Aguilar made a false attestation on

a form I-9 in 2006 will place him in the untenable position of having to defend

against allegations of long-past fraud. The defenses to this fraud all relate to

what Mr. Aguilar was told, whether documents were properly translated for

him, and other factual questions that do not exist anywhere on a cold, written

record. Admitting the evidence from 2006 that the government seeks to

introduce will thus unduly prejudice the jury and hamstring Mr. Aguilar’s

ability to present a defense.

      Under both rule 404(b) and rule 403, this evidence must be excluded.

                                                            Conclusion

      For the reasons stated here, Mr. Aguilar respectfully asks the Court to

exclude the other acts evidence that the government has given notice it intends

to introduce.




     Motion to Exclude Evidence Offered under Rule 404(b)      -11-
Dated: January 15, 2020                                     SAMUEL RICHARD RUBIN
                                                            FEDERAL PUBLIC DEFENDER
                                                            By:



                                                            /s/ Nicole Owens
                                                            Nicole Owens
                                                            /s/ Miles Pope
                                                            Miles Pope
                                                            Federal Defender Services of Idaho
                                                            Attorneys for Defendant
                                                            RODOLFO AGUILAR-CHAVEZ

                                           CERTIFICATE OF SERVICE

     I CERTIFY that I am an employee of the Federal Defender Services of

Idaho, and that a copy of the foregoing document was served on all parties to

the case via the CM/ECF Filing system.



Dated: January 15, 2020                                     /s/ Miles Pope
                                                            Miles Pope




     Motion to Exclude Evidence Offered under Rule 404(b)    -12-
